Foster, J.
A national banking association is an incorporated banking company established within the United States, and within the particular state in which it is located and does business ; and its bills are bank-bills. This indictment therefore charges an offence against the Gen. Sts. c. 162, § 5. Commonwealth v. Tenney, ante, 50.
The variance between the bills described in the indictment and those offered in evidence at the trial is rendered immaterial by the provisions of the St. of 1864, c. 250, § 1; for we cannot doubt that the identity of the bills offered in evidence with the description thereof in the indictment was evident, and that their purport was sufficiently described to prevent all prejudice to the defendant. The constitutionality of this act in other particulars has been already affirmed. Commonwealth v. Walton, 11 Allen, 238. And we fully assent to the statement of Shaw, C. J., in Commonwealth v. Holley, 3 Gray, 458, that “ the object of the Declaration of Rights was to secure substantial privileges and benefits to parties criminally charged; not to require particular forms except where they are necessary to the purposes of justice and fair dealing towards persons accused, so as to ensure a full and fair trial.” In that case, under the St. of 1852, c. 322, § 18, the amendment of an indictment by the prosecuting officer at the trial, in its allegation of a former conviction, the effect of which was to increase the penalty, was permitted by leave of court, and held to be no violation of the twelfth article of the Declaration of Rights. We entertain no doubt of the constitutionality of this section, whicn promotes the ends of justice by taking away a purely technical objection; while it leaves the defendant fully and fairly informed of the nature of the charge against him, and affords him ample opportunity for interposing *574every meritorious defence. Technical and formal objections of this nature are not constitutional rights.

Exceptions overruled.